Citation Nr: 1020246	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1941 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied entitlement to special monthly 
compensation based on aid and attendance/housebound.  In 
March 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.

The Veteran submitted additional evidence at the time of the 
hearing that had not been considered by the RO.  A remand, 
pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as 
the Veteran waived RO consideration of the evidence and, as 
discussed below, the benefit sought on appeal has been 
granted.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The evidence shows that the Veteran has physical and mental 
deficiencies due to his service-connected disabilities, which 
require care or assistance on a regular basis to protect him 
from the hazards or dangers incident to his daily 
environment.


CONCLUSION OF LAW

The criteria for special monthly compensation by reason of 
being in need of regular aid and attendance have been met. 38 
U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person. 38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of a claimant to dress or undress him 
or herself, or to keep him or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to 
feed him or herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect a claimant from the hazards or dangers incident to 
his or her daily environment. 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  See Turco v. 
Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  38 
C.F.R. § 3.352(a).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single service-connected 
disability rated as 100 percent and: (1) Has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) Is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime. 38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).

The critical question to be determined in this case is 
whether the Veteran's service-connected disabilities have 
resulted in the need for regular aid and attendance of 
another person because of resultant helplessness due to 
mental and/or physical impairment.  

The Veteran is service-connected for coronary artery disease, 
rated as 60 percent disabling, posttraumatic stress disorder 
(PTSD) rated as 50 percent disabling, bilateral hearing loss 
rated as 40 percent disabling, and hypertension rated as 10 
percent disabling.  He also is in receipt of a total 
disability rating based on individual unemployability.  

A February 2008 VA audio examination report shows a diagnosis 
of moderate sensorineural hearing loss sloping to severe in 
both ears.  It was the examiner's opinion that the Veteran 
was not in need of assistance with his activities of daily 
living or protecting himself from the ordinary hazards of his 
daily environment due to his hearing loss alone.

A February 2008 VA PTSD examination report shows the Veteran 
had chronic PTSD, depressive disorder secondary to PTSD, and 
a cognitive disorder, which referred to memory impairment.  
He had been living in an assisted living facility since the 
first of that year.  To occupy his time he would go for a 
walk or out for a ride.  The assisted living staff prepared 
his meals and made his bed for him.  Prior to this, he was 
living in an apartment by himself.  He fell and broke his hip 
last year and this appeared to be one of the reasons for 
moving into an assisted living facility.  On mental status 
examination, he appeared able to maintain minimal personal 
hygiene although he might have some restrictions or 
limitations in performing other basic activities of daily 
living since he was moved into an assisted living facility at 
the beginning of the year.  He was oriented to person, place, 
and time.  He said that his memory was "no good" and 
reported significant short-term memory issues.  He appeared 
able to follow the questioning of the session although 
occasionally questions had to be repeated due to apparent 
forgetfulness or concentration problems.  He still drove a 
car but not at night and not for long distances - a veterans 
organization provided transportation for that day's session.  
No obsessive or ritualistic behavior that interfered with 
routine activities was reported.

The Veteran underwent a physical examination by a VA 
physician in February 2008 to determine whether he was able 
to live an independent life.  He reportedly fell and 
fractured his hip in June of the previous year.  He had been 
walking with a cane, which limited his activity.  He was 
moved into an assisted living facility to help him.  He 
stated that his memory was not what it used to be.  He was 
not able to remember any of the medications he was on and did 
not bring any of his medications with him.  He said that his 
daughter helped with the pills and he lived in an assisted 
living place where most of his activities of daily living 
were taken care of.  He was able to take care of his own 
personal cleaning such as using the bathroom and was able to 
walk with the assistance of a cane, about half a block.  His 
activities, however, were limited because of the condition.  

On objective evaluation, the Veteran was alert and oriented 
times three; he was able to remember the date, time, and 
place.  The examiner noted that an echocardiogram and stress 
test could not be done because of the Veteran's physical 
state.  His estimated ejection fraction was 45 to 50 percent.  
He was currently disabled and could not engage in any active 
or sedentary employment.  He was currently living in an 
assisted living place for his activities of daily living.  It 
was the examiner's impression that the Veteran needed 
additional monetary benefits to be able live an independent 
life.

The Veteran's daughter submitted a statement in February 2010 
that two years ago her father tripped and fell breaking his 
hip and now had to walk with a cane.  She also noted that his 
hearing was terrible in both ears and he hardly ever 
understood what anyone was saying to him.  Once a month, she 
fixed his pills in four weekly containers; he took at least 
11 pills per day consisting of 5 different prescriptions and 
2 different vitamins.  He took medication for diabetes, high 
blood pressure, high cholesterol, and an antidepressant.  She 
stated that she knew he could not manage this on his own.  
She noticed that he was becoming a lot more forgetful and 
confused lately; for instance, she called him two or three 
times about the time for eating Sunday dinner, but when her 
husband went to pick him up, he was eating at the dining room 
where he lived and had gotten confused about the time.  

In March 2010, the Veteran and a long-time acquaintance, [redacted]
[redacted] testified at a Board hearing.  Mr. [redacted] 
testified that he had known the Veteran for 35 years and was 
familiar with the Veteran's living arrangements and his 
family.  He had witnessed the Veteran forgetting his 
medication or getting confused about his medication.  The 
Veteran at times had trouble finding his room at the facility 
where he lived in and sometimes would start for the kitchen 
but then forget why he was going there.  He could not cook 
for himself anymore for fear he would leave the burner on.  
The assisted living staff had to get his clothes for him 
because he would not know where he put them.  If a fire alarm 
went off, he would not hear it and would have to follow 
someone else.  The Veteran also had walked away once and no 
one knew where he went.  Mr. [redacted] stated that he felt the 
Veteran needed somebody constantly with him. 

The record shows that the Veteran moved into an assisted 
living facility in part because he tripped and fell breaking 
his hip.  The residuals of hip injury are not a service-
connected disability.  The record further shows, however, 
that the Veteran's PTSD causes a cognitive disorder in the 
form of forgetfulness, which prevents the Veteran from being 
able to monitor his prescription medications for 
hypertension, PTSD, and high cholesterol.  The forgetfulness 
also affects his activities of daily living in that he cannot 
cook for himself using a stove, as there is the fear he would 
leave the burners on; he also has trouble keeping track of 
his clothes and relies on the staff at the assisted living 
facility to lay his clothes out for him.  His hearing loss 
disability also would prevent him from hearing a smoke or 
fire alarm.  While the February 2008 VA audiologist indicated 
that the hearing loss disability by itself does not render 
the Veteran dependent on others, this, along with the other 
service-connected disabilities shows that he could not 
effectively protect himself from the hazards of his every day 
life without the assistance of another person.  

The Veteran's long-time friend and daughter have provided 
statements and testimony on the Veteran's behalf and they are 
competent to state that which they can witness or experience.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A VA 
physician in February 2008 also found that the Veteran needed 
additional monetary benefits to be able live an independent 
life.  

The evidence shows that the Veteran has physical and mental 
deficiencies due to his service-connected disabilities, which 
require care or assistance on a regular basis to protect him 
from the hazards or dangers incident to his daily 
environment. 38 C.F.R. § 3.352(a).  For this reason, 
entitlement to special monthly compensation based on aid and 
attendance is warranted.

The Veteran's claim for special monthly compensation based on 
aid and attendance has been considered with respect to VA's 
duty to notify and assist.  Given the favorable outcome noted 
below, no conceivable prejudice to the Veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 


ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance is granted, subject to the rules and 
payment of monetary benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


